DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

Response to Amendment
	By Applicant’s amendment filed on November 23, 2021 claims 21, 34, 42 and 43 have been amended.  Claims 1-20, 22-24, 31, 35, 36 and 38-40 were previously canceled.  Claims 21, 25-30, 32-34, 37 and 41-43 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed November 23, 2021 with respect to rejection under 35 USC 103 have been fully considered but they are not persuasive. 

This argument is found not persuasive since Pierzynowski does not teach a broad list of therapeutic compounds and compositions since Pierzynowski specifically teaches the use of alpha ketoglutaric acid or a salt thereof in an amount from 1 mg/kg to 1 g/kg [0018]-[0020] and [0032]-[0034].  The claims of the instant application recite the use of many compounds of formula I at a dosage of 250 mg/kg up to 2 g per kilogram weight of the subject.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. 
Moreover, it is maintained that Pierzynowski in view of Gottlieb render obvious administration of the same compounds of formula (I) including 1-octyl-alpha-ketoglutarate and 5-octyl alpha-ketoglutarate, for the same method of treating the age-related heart condition, cardiac hypertrophy, and thus one would necessarily arrive at the dosages and amounts as claimed through routine experimentation since the prior art renders obvious administration of the same compounds for the treatment of the same disorders as claimed.  Therefore, the same effects as claimed, i.e. reducing heart size, restoring cardiac output, increasing cardiac ejection fraction will necessarily occur by In re Boesch, 205 USPQ 215 (CCPA 1980).  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Applicant further argues that Pierzynowski does not suggest selecting cardiac hypertrophy from the list of indications listed in [0051].  
These arguments are found not persuasive since Pierzynowski teaches a method of treatment is provided for improving blood vessel elasticity in a subject in need thereof, which method comprises administering to a subject in need thereof an effective amount of alpha-ketoglutaric acid (AKG) or pharmaceutically acceptable salts of alpha-ketoglutaric acid [0021]-[0023].  Pierzynowski teaches that the subject to whom the treatment is administered to may be in need of treatment and/or prophylaxis of hypertension, pulmonary arterial hypertension, cardiovascular disease, retinal vascular disease, heart failure, atherosclerosis, ventricular hypertrophy, stroke, arterial aneurysm, kidney failure, nephrosclerosis or diseases related to hypertension [0027] and [0051].  Thus, an ordinary skilled artisan can clearly envisage the treatment of heart disorders that involve the need for improving blood vessel elasticity specifically ventricular hypertrophy since the list of disorders is limited and is not a laundry list as argued by Applicant.  Thus, although Pierzynowski includes ventricular hypertrophy on prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Therefore it is maintained that Pierzynowski renders obvious the administration of alpha-ketoglutaric acid or salts thereof for the treatment of ventricular hypertrophy in amounts that overlap with the amounts claimed in the instant claims and furthermore an ordinary skilled artisan would have been motivated to combine the compounds of Gottlieb with the compounds of Pierzynowski or substitute the compounds of Pierzynowski with the compounds of Gottlieb with a reasonable expectation of increasing the level of alpha-ketoglutarate to improve blood vessel elasticity and treat cardiovascular disease, heart failure, atherosclerosis or ventricular hypertrophy. Thus, substituting the compounds of Gottlieb for alpha-ketoglutaric acid would have been seen as an obvious alternative to yield predictable results and as being within the purview of an ordinary artisan practicing the invention. Thus, the prior art cited renders obvious administration of the same compounds for the same method of treating the age-related heart condition, ventricular hypertrophy and thus one would necessarily arrive at the dosages and amounts as claimed through routine experimentation which will necessarily result in the same effects as claimed, i.e. reducing heart size, restoring cardiac output, increasing cardiac ejection fraction and increasing the level of alpha-ketoglutarate by the same amount as claimed.  
Applicant further argues that mice fed octyl-alpha-ketoglutarate at a dosage of 0.5 g/kg/body weight led to beneficial effects including a significant reduction in heart size.

It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, for reasons of record and for the reasons detailed below, the previous rejection under 35 USC 103 over Pierzynowski in view of Gottlieb et al. is hereby maintained and reproduced below.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-30, 32-34, 37 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Pierzynowski U.S. Publication No. 2011/0039935 A1 as applied to claims 21 and 22 above, and further in view of Gottlieb et al. U.S. Publication No. 2009/0005437 A1 (Provided on IDS).
Claims 21, 25-30, 32-34, 37 and 41-43 of the instant application claim a method of treating or reducing cardiac hypertrophy in a subject and increasing the level of alpha-ketoglutarate and the cardiac ejection fraction in the subject, comprising the administration of a compound of formula I such as 1-octyl alpha-ketoglutarate or 5-octyl 
Pierzynowski teaches the new use of alpha-ketoglutarate, amides, and salts and mixtures thereof for the manufacture of a pharmaceutical preparation or a food or feed supplement for the in vivo therapeutic improvement of blood vessel elasticity, in particular arterial elasticity in a subject in need thereof, wherein improving the blood vessel elasticity may be used in the for the treatment and/or prophylaxis of hypertension, pulmonary arterial hypertension, cardiovascular disease, retinal vascular disease, heart failure, atherosclerosis, ventricular hypertrophy, stroke, arterial aneurysm, kidney failure, nephrosclerosis and diseases related to hypertension (abstract and [0001]).  Pierzynowski teaches the use of alpha-ketoglutaric acid for improving blood vessel elasticity for the treatment and/or prophylaxis of hypertension, pulmonary arterial hypertension, cardiovascular disease, retinal vascular disease, heart failure, atherosclerosis, ventricular hypertrophy, stroke, arterial aneurysm, kidney failure, nephrosclerosis or diseases related to hypertension ([0009]-[0016].  Pierzynowski teaches that in one embodiment, sodium alpha-ketoglutarate is used and, in another embodiment, calcium alpha-ketoglutarate is used [0019].  Pierzynowski specifically teaches administration of up to 1 g/kg of alpha-ketoglutarate compounds [0020].
Thus, Pierzynowski teaches a method of treating an age-related heart condition including cardiovascular disease, heart failure, atherosclerosis and ventricular hypertrophy, in a subject comprising administering alpha-ketoglutarate.  

Gottlieb et al. teaches the use of alpha-ketoglutarate compounds (abstract).  Gottlieb et al. teaches compounds which include alpha-ketoglutarate compounds substituted in the 1 or 5 position [0089]-[0098].  Gottlieb et al. specifically teaches that preferred compounds include 1-octyl-alphaketoglutarate (compound 5) [0322].  Gottlieb et al. specifically exemplifies the production of 1-octyl-alphaketoglutarate [0492].  The teachings of Gottlieb further encompass 5-octyl-alphaketoglutarate (claim 81, [0089]-[0098] and [0105]-[0115].  Gottlieb teaches that the compounds disclosed therein increase the level of alpha-ketoglutarate [0367]. 
Thus Gottlieb et al. teaches that the alpha-ketoglutarate compounds which contain alpha-ketoglutarate with a hydrophobic moiety increase the level of alpha-ketoglutarate [0367]. 
Accordingly, prior to the effective filing date of the instant invention an ordinary skilled artisan would have been motivated to combine the compounds of Gottlieb with the compounds of Pierzynowski or substitute the compounds of Pierzynowski with the compounds of Gottlieb with a reasonable expectation of increasing the level of alpha-ketoglutarate to improve blood vessel elasticity and treat cardiovascular disease, heart failure, atherosclerosis or ventricular hypertrophy. Thus, substituting the compounds of Gottlieb for alpha-ketoglutarate would have been seen as an obvious alternative to yield predictable results and as being within the purview of an ordinary artisan practicing the invention.  
In re Boesch, 205 USPQ 215 (CCPA 1980).  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Thus even though Pierzynowski does not specifically teach increasing the level of alpha-ketoglutarate by at least 30% or 45% and increasing cardiac ejection fraction as claimed, Pierzynowski teaches treating the same condition as claimed comprising the administration of alpha-ketoglutarate in the same amounts as claimed, thus through routine optimization, one will necessarily arrive at the same dosages for optimal treatment of the disorder which will necessarily result in the same effect of increasing the level of alpha-ketoglutarate by at least 30% or 45% after the administration of the alpha-ketoglutarate compound as claimed which will necessarily result in the increase of cardiac ejection fraction as claimed in the instant claims.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.  

Conclusion
	Claims 21, 25-30, 32-34, 37 and 41-43 are rejected.  Claims 1-20, 22-24, 31, 35, 36 and 38-40 are canceled No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM